UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6349


CLAYTON VINES,

             Plaintiff - Appellant,

             v.

DR. INDER JEET SINGH GUJRAL, Prison Physician,

             Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:15-cv-00516-AWA-RJK)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clayton Vines, Appellant Pro Se. Christina Marie Dwyer, Ramon Rodriguez, III,
RAWLS, MCNELIS & MITCHELL, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clayton Vines appeals the district court’s order granting Defendant’s motion for

summary judgment in this 42 U.S.C. § 1983 (2012) action. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. * Vines v. Gujral, No. 2:15-cv-00516-AWA-RJK (E.D. Va. Mar. 2, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




       *
         To the extent that Vines seeks to raise new claims on appeal, he fails to
demonstrate that exceptional circumstances warrant consideration of those claims. See
Pornomo v. United States, 814 F.3d 681, 686 (4th Cir. 2016) (“Absent exceptional
circumstances we do not consider issues raised for the first time on appeal.” (ellipsis
omitted)).


                                            2